                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                             December 19, 2019
                            SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                VICTORIA DIVISION

UNITED STATES OF AMERICA,    §
 Plaintiff,                  §
                             §
     v.                      §                                 CRIMINAL NO. 6:18-17
                             §
MIGUEL ANGEL LOZANO-ALVAREZ, §
 Defendant.                  §

                          MEMORANDUM OPINION & ORDER

       Defendant Miguel Angel Lozano-Alvarez is charged with conspiracy to possess with

intent to distribute approximately 60 kilograms of a mixture or substance containing a detectable

amount of methamphetamine. Now pending is Defendant’s Motion to Suppress (D.E. 29), to

which the Government responded (D.E. 32). An evidentiary hearing was held, after which

Defendant filed a supplemental memorandum (D.E. 45).

1. Factual Background

       The following evidence was presented at the hearing on Defendant’s motion to suppress.

See 4/29/2019 Hrg. Tr., D.E. 39.

       Fayette County Sheriff’s Deputy Randy Thumman testified that on February 26, 2018, he

pulled over a Chevy Tahoe with Mexican license plates after he observed that the vehicle had an

obscured view of the windshield, drove on the improved shoulder, and failed to completely stop

at a stop sign. Dash cam video also showed the vehicle was traveling 55 mph while exiting the

highway in a 35 mph zone. The Tahoe was driven by Defendant, who was accompanied by

Codefendant Alma Rosario Nieto-Villarreal.

       Before approaching the Tahoe, Sgt. Thumman called in the license plate to dispatch.

Because the vehicle had a Mexican plate, he told dispatch “10-6,” which was a directive not to

give him a return unless the vehicle was stolen, used in a crime, or had any outstanding ticket


                                               1
warrants. He ran Defendant’s license plate himself using an app on his cellphone called Check

Auto MX, which provides information on the year, make, model, owner, and registration for

Mexican vehicles. He also searched Border Patrol’s records on his patrol car computer and

learned that Defendant had traveled from Mexico to Houston and back four times since

purchasing the Tahoe less than four months prior.

       The dash cam showed that Sgt. Thumman approached the vehicle at 2:27 P.M. He did not

tell Defendant the reason for the stop, but immediately asked for his license, registration, and

insurance card, and began asking questions about his itinerary. Defendant explained that he was

headed to Houston to The Galleria and to visit his father. When asked about the duration of the

trip, Defendant responded that it was for three days. Sgt. Thumman observed that Defendant was

“extremely nervous,” his hands were shaking and his carotid artery was visibly pulsating, and

“there was something going on that had him a little amped up.” He next asked Defendant if his

registration was expired, and Defendant said it was not. Defendant attempted to explain in

Spanish when Sgt. Thumman told him to speak in English. When asked, Defendant responded

that the current trip to Houston in the Tahoe was his second. Sgt. Thumman reentered his patrol

car, then returned to the Tahoe and asked if there was anything illegal in the vehicle, like guns or

drugs, and Defendant said no. Sgt. Thumman testified that, at the same time they were talking,

he was comparing Defendant’s license and registration with the information he obtained online

to see if anything conflicted.

       At 2:31 P.M., Sgt. Thumman asked for consent to search the Tahoe, and Defendant said

yes. Defendant and his passenger were then escorted to the side of the road. Sgt. Thumman

searched the Tahoe for approximately seven minutes when he observed that the gas tank had

been recently manipulated or installed and was “abnormally dense” based on the sound it

made—a thud as opposed to a ping—when he tapped on it. This led Sgt. Thumman to conclude


                                                 2
that the tank had a separate compartment that, based on his training and experience, must contain

some kind of contraband, likely drugs. He also observed that the vehicle contained no luggage,

which he found suspicious given Defendant’s stated travel plans.

       At 2:40 P.M., Sgt. Thumman handcuffed Defendant and asked him if he had ever been

arrested before and what he had in his gas tank. Defendant responded, “No entiendo (I don’t

understand).” Sgt. Thumman again told Defendant to speak English, and Defendant responded,

“I don’t understand.” Sgt. Thumman then radioed for backup. While waiting for backup to

arrive, he brought out his K9 unit, Lobos, and ran him around the Tahoe. Lobos did not alert

after conducting a free air sniff. Once backup arrived, Sgt. Thumman began searching under the

Tahoe and asked for a scanner in order to see what the suspected drugs looked like inside the

compartment and also to train his partner. He then asked his partner to get under the Tahoe and

tap on the gas tank, on the bottom, and to look underneath the whole thing. At 2:46 P.M., Sgt.

Thumman opened the Tahoe’s gas cap and ran Lobos around the vehicle again in order to

determine why Lobos didn’t alert the first time and also for “training purposes.” This time,

Lobos alerted near the gas tank.

       At 2:52 P.M.—roughly 25 minutes after the stop was initiated—the Tahoe was taken to a

mechanic’s shop, where Defendant watched in handcuffs as his vehicle was lifted. Sgt.

Thumman discovered an aftermarket compartment inside the gas tank. He drilled a small hole in

the tank, and liquid methamphetamine leaked out. Sixty kilograms of methamphetamine was

ultimately removed from inside the tank.

       On February 27, 2018, Defendant was Mirandized in Spanish and agreed to be

interviewed by Homeland Security Investigations Special Agent Steven Greenwell and Drug

Enforcement Administration Special Agent Wayne Hanie. In a tape recorded interview,

Defendant admitted he had been hired by unknown persons in Nuevo Laredo, Mexico, to


                                               3
transport liquid methamphetamine to Houston. He had made two successful trips on prior

occasions and would receive $3,000.00 into his bank account for each trip.

II. Defendant’s Motion to Suppress

        Defendant moves to suppress evidence of the methamphetamine and any statements he

made following his arrest on the grounds that: (1) Sgt. Thumman unlawfully prolonged the stop

by asking questions unrelated to any traffic violation; (2) there was no probable cause for

Defendant’s arrest; (3) Defendant’s consent to search was not voluntary or an independent act of

free will; and (4) the methamphetamine is fruit of the poisonous tree based on the unlawful

search and arrest.1

III. Analysis

        A. Did Sgt. Thumman unlawfully prolong the stop?

        In the context of a traffic stop, an officer may examine driver’s licenses and vehicle

registrations and run computer checks as part of the investigation of the circumstances that

originally caused the traffic stop. United States v. Pack, 612 F.3d 341, 350 (5th Cir. 2010). The

officer may also ask about the purpose and itinerary of the occupant’s trip as part of this

investigation. Id. An officer may ask questions on subjects unrelated to the circumstances that

caused the stop, so long as the unrelated questions do not extend the duration of the stop. Id.

However, once an officer’s initial suspicions “have been verified or dispelled, the detention must

end unless there is additional reasonable suspicion supported by articulable facts.” United States

v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006). The Supreme Court has further held that, absent

reasonable suspicion, police may not extend an otherwise-completed traffic stop, in which a

ticket or warning has been issued, in order to conduct an unrelated search. Rodriguez v. United

          1. Defendant’s original motion to suppress also argued that he did not violate any traffic laws in order to
justify the stop and that K9 Lobos was either trained in a manner that would not allow the Court to objectively
determine that he made an alert, or he did not in fact alert. However, Defendant conceded in his post-hearing
memorandum that the stop was justified and K9 Lobos did alert to the gas tank.

                                                         4
States, — U.S. —, 135 S.Ct. 1609, 1616 (2015) (dog sniff performed after officer issued written

warning for traffic violation held unlawful).

         Defendant complains that, before Sgt. Thumman asked for consent to search, he failed to

diligently investigate the reason for the initial stop or whether Defendant had any outstanding

warrants, a lack of or lapse in insurance, or vehicle registration/ownership issues with the Tahoe.

Instead, Sgt. Thumman detained Defendant beyond the time needed to investigate the

circumstances that caused the stop and in a manner that did not utilize the diligence required by

Terry. Defendant maintains that, because of Sgt. Thumman’s 10-6 order, there was no routine

computer check by dispatch to be processed, and therefore no additional time to ask any

questions not related to the traffic stop or engage in any other investigation.

          The record shows that Sgt. Thumman determined almost immediately after the stop that

Defendant’s registration was expired, which is an arrestable offense in Texas.2 Despite the 10-6,

he was free to inquire about the purpose and itinerary of Defendant’s trip without unlawfully

extending the stop, because the Fifth Circuit “consider[s] these questions to be reasonably related

in scope to his investigation of the circumstances that caused the stop.” Pack, 612 F.3d at 350.

During this conversation, Sgt. Thumman developed additional reasonable suspicion of illegal

activity based on Defendant’s extreme nervousness and seemingly false statement about his

recent travel history between Mexico and Houston. See United States v. Berry, 664 F. App’x

413, 419 (5th Cir. 2016), as revised (Dec. 14, 2016) (unpublished) (“[I]nconsistent and

untruthful statements can be a factor in developing reasonable suspicion during a traffic stop . . .

          2. Defendant argues that the Check Auto MX is unreliable and not an approved law enforcement tool. Sgt.
Thumman testified that the app was recommended by a colleague with Border Patrol, but he did not seek approval
from the Fayette County Sheriff’s Office to use it. He further testified that he never used the app in order to establish
probable cause to stop a vehicle or make an arrest, but instead compares the information from the app with the
information he gets when he approaches a vehicle. SA Greenwell testified that it is common practice for law
enforcement to use such public databases to ascertain whatever information they can, even though they would not
use this information in a court document or affidavit. In this case, Sgt. Thumman did not use the information from
the Check Auto MX app to arrest Defendant for his expired registration, but it did justify extending the stop to
further question Defendant.

                                                           5
as can an individual’s nervous behavior during that stop.”). Within four minutes after initiating

the stop, Sgt. Thumman conducted this colloquy and received consent to search Defendant’s

vehicle. During the next seven minutes, he observed that Defendant had no luggage in the

vehicle, observed the gas tank had been recently installed and was abnormally dense, developed

a belief that the gas tank contained a hidden compartment that likely contained contraband, and

directly asked Defendant about the contents of the gas tank.

       On this record, the Court finds Sgt. Thumman had “developed reasonable suspicion of

additional criminal activity” to justify extending the stop to investigate additional criminal

activity. See, e.g., Berry, 664 F. App’x at 419 (reasonable suspicion to extend stop where

motorist appeared nervous, trooper believed motorist lied during traffic stop, and he was not

wearing clothes suitable for construction work); United States v. Hipolito-Ramirez, 657 F. App’x

271, 273 (5th Cir. 2016) (unpublished) (reasonable suspicion established by defendant’s

nervousness, his implausible story, and his travel on a known drug corridor); Pack, 612 F.3d at

358–61 (5th Cir. 2010) (reasonable suspicion was created by defendant’s extreme nervousness,

conflicting story, and the fact that he was traveling along a drug trafficking corridor); United

States v. Garza, 2009 WL 10680036, at *4 (W.D. Tex. Nov. 19, 2009), aff’d, 452 F. App’x 510

(5th Cir. 2011) (reasonable suspicion of narcotics trafficking warranted further detention and

questioning where defendant was “visibly nervous with shaking hands, and responded

suspiciously to the officers’ questions. . . . .[A]nd despite being away from home for days, he

carried no luggage.”). The Court further finds the detention was not longer than necessary to

investigate the circumstances justifying the stop.

       B. Was Defendant unlawfully arrested?

       Defendant argues that Sgt. Thumman did not have probable cause to believe that he

possessed drugs in the gas tank after tapping it, and to handcuff and arrest him, accordingly.


                                                 6
Defendant further argues that Sgt. Thumman was a “self-taught, gas tank tapper” with no

training or experience in finding drugs in modified gas tank compartments.

       Sgt. Thumman testified that he had personally found modified gas tank compartments on

12-15 occasions, but he had seen such compartments hundreds of times in briefings, as this tactic

is a common way to smuggle contraband across the border and through checkpoints. In his

experience, the only thing he had discovered in a loaded gas tank going northbound was drugs.

He further stated he took an interdiction course the previous year, during which gas tank density

was discussed.

       Sgt. Thumman also testified that Defendant was not under arrest when he was initially

handcuffed, but merely being detained on suspicion of narcotics trafficking until Sgt. Thumman

could get into the Tahoe’s gas tank and confirm exactly what it contained. He merely asked

Defendant if he had ever been arrested before as part of his investigation and for officer safety,

and not because he was telling Defendant he was under arrest. It was not until they got to the

mechanic’s shop, dropped the gas tank, and tested the substance inside that he arrested

Defendant for what he specifically knew was in the tank.

       The Court finds that Defendant was not under arrest at the time he was placed in

handcuffs. However, even if he were, “under the law of this circuit, evidence of a hidden

compartment [in a vehicle] supports ‘probable cause’ for a search/arrest.” United States v.

Estrada, 459 F.3d 627, 633 (5th Cir. 2006). Thus, any arrest after Sgt. Thumman discovered the

hidden compartment in the Tahoe’s gas tank and Lobos alerted to the presence of drugs would

have been lawful.

       C. Was Defendant’s consent to search valid?

       Defendant argues that he did not voluntarily consent to the search of his vehicle, and his

consent was not an act of free will. If a challenge is made to the voluntariness of consent to


                                                7
search, the Government must prove voluntariness by a preponderance of the evidence. United

States v. Arias-Robles, 477 F.3d 245, 248 (5th Cir. 2007); United States v. Santiago, 410 F.3d

193 (5th Cir. 2005). The voluntariness of consent is a “question of fact to be determined from the

totality of all the circumstances.” Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973). In its

review based on the totality of the circumstances, the Court should consider six factors: (1) the

voluntariness of the defendant’s custodial status; (2) the presence of coercive police procedures;

(3) the extent and level of the defendant’s cooperation with the police; (4) the defendant’s

awareness of his right to refuse consent; (5) the defendant’s education and intelligence; and (6)

the defendant’s belief that no incriminating evidence will be found. Santiago, 410 F.3d at 199;

see also Arias-Robles, 477 F.3d at 248. Although all factors are relevant, none is dispositive.

Santiago, 410 F.3d at 199; see also United States v. Hernandez, 279 F.3d 302 (5th Cir. 2002).

           1. Voluntariness of custodial status

       Defendant was not in custody at the time he gave consent, but was sitting in the front seat

of his own vehicle.

           2. Presence of coercive police procedures

       There was no evidence presented of any coercive police procedures during the encounter.

           3. Extent and level of cooperation

       Throughout the traffic stop, Defendant cooperated with Sgt. Thumman and never showed

any resistance.

           4. Awareness of the right to refuse consent

       Defendant complains that Sgt. Thumman never informed him that he had the right to

refuse consent, and, once he was handcuffed, he was forced to realize that he had no right to

revoke his consent to the search and/or limit its scope. Defendant further states that he did not




                                                8
consent to having Sgt. Thumman transport his Tahoe to a mechanic’s shop, drop the gas tank,

and drill through the tank.

       While Sgt. Thumman never informed Defendant of his right to refuse, an officer is not

required to advise a suspect of their right to refuse consent to a search for the consent to be

voluntary. Schneckloth, 412 U.S. at 231; see also United States v. Gonzalez-Garcia, 708 F.3d

682, 686 (5th Cir. 2013). Regarding the scope of consent, the Fifth Circuit has held that a

defendant’s “failure to object to the breadth of the search is properly considered ‘an indication

that the search was within the scope of the initial consent.’” United States v. McSween, 53 F.3d

684, 688 (5th Cir. 1995) (quoting United States v. Cannon, 29 F.3d 472, 477 (9th Cir. 1994)). As

the Fifth Circuit explained, “the defendant, as the ‘individual knowing the contents of the

vehicle,’ has the ‘responsibility to limit the scope of the consent.’” Id. (quoting United States v.

Rich, 992 F.2d 502, 507 (5th Cir. 1993). “Because [Defendant] knew at the time of the search

what the [fuel tank] hid, he should have limited his consent, ‘if he deemed it necessary to do so,’

id., to clarify any ambiguity from which he now seeks to benefit.” See id.

       Moreover, once Sgt. Thumman discovered the hidden compartment in the Tahoe’s gas

tank, he had probable cause for a search and no longer needed Defendant’s consent. See Estrada,

459 F.3d at 633; United States v. Inocencio, 40 F.3d 716, 724 (5th Cir. 1994) (evidence of false

compartment contributed to probable cause for search); United States v. Price, 869 F.2d 801, 804

(5th Cir. 1989) (“Once the agents had discovered the secret compartment they had probable

cause to search the compartment itself.”). K9 Lobos’ alert to the presence of drugs in the gas

tank also furnished probable cause to search the gas tank without a warrant or consent. See

United States v. Sanchez-Pena, 336 F.3d 431, 444 (5th Cir. 2003) (“We have repeatedly affirmed

that an alert by a drug-detecting dog provides probable cause to search.”). Thus, even if

Defendant had attempted to revoke his consent after he was handcuffed, Sgt. Thumman would


                                                 9
have been justified in continuing his search, including lifting the Tahoe and drilling into the gas

tank.

             5. Education and intelligence

        Defendant, a Mexican national, claims he is not a sophisticated man and that his limited

ability to speak English supports a finding of involuntariness on this factor. Defendant complains

that, when he attempted to speak Spanish in response to some of Sgt. Thumman’s questions, he

was repeatedly told to speak English. The Government responds that Defendant was perfectly

capable of speaking English when it suited him, and he only struggled with the English language

when asked direct questions with clear criminal consequences, i.e. why his car registration was

expired, what he had hidden in his gas tank, etc.

        Homeland Security Special Agent Carl Eugene Marshall testified at the hearing that,

during the two-hour drive in which he transported Defendant from the Fayette County Sheriff’s

Office to the Coastal Bend Detention Center, he and Defendant spoke in both Spanish and

English, but predominantly in English. SA Agent Greenwell similarly testified that when he

interviewed Defendant, they spoke predominantly in English. A review of the taped interview

showed that Defendant could understand and communicate in English. Defendant also concedes

that he has some college education.

             6. Belief that no incriminating evidence will be found

        The methamphetamine was hidden in a custom-built compartment within the vehicle’s

fuel tank that required a mechanic with special tools to access; thus, Defendant argues that did

not expect the methamphetamine to be found.

        Based on the totality of circumstances, the Court finds Defendant’s consent to search was

voluntary.




                                                10
       D. Are the methamphetamine and confession “fruit of the poisonous tree”?

       Finally, Defendant argues that, because his arrest and the search of his vehicle were

unlawful, the methamphetamine and his subsequent confession must be suppressed as “fruit of

the poisonous tree.” Under this doctrine, all evidence derived from the exploitation of an illegal

search or seizure must be suppressed, unless the Government shows that there was a break in the

chain of events sufficient to refute the inference that the evidence was a product of the Fourth

Amendment violation. Brown v. Illinois, 422 U.S. 590, 602, 604 (1975); Wong Sun v. United

States, 371 U.S. 471, 484, 488 (1963). As set forth supra, Defendant was not illegally arrested,

the search of his vehicle was lawful, and he was properly Mirandized before he was questioned.

Thus, the methamphetamine and Defendant’s confession are admissible.

IV. Conclusion

       For the foregoing reasons, Defendant’s Motion to Suppress (D.E. 29) is DENIED.

     It is so ORDERED this 18th day of December, 2019.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                    SENIOR U.S. DISTRICT JUDGE




                                               11
